



Exhibit 10.82


Baker Hughes Company TSR Performance Share Unit Award Agreement For [●]
(“Participant”)
1.Capitalized Terms. Each capitalized term used but not defined in this Award
Agreement (including Appendix A) shall have the meaning ascribed to such term in
the Baker Hughes Company 2017 Long-Term Incentive Plan (the “Plan”).
2.    Grant. The Committee of Baker Hughes Company (the “Company”) has granted
Performance Share Units (“PSUs”) to the individual named in this Award Agreement
(the “Participant”) on [●] (the “Grant Date”). Each PSU entitles the Participant
to receive from the Company one share of Class A common stock of the Company,
par value $0.0001 per share (“Share”), for which the restrictions set forth in
paragraph 4 lapse in accordance with the terms of this Award Agreement, the
Plan, any country specific addendums and any rules and procedures adopted by the
Committee. The target number of PSUs reflected in the Participant’s Plan account
maintained by Fidelity Stock Plan Services (the “Target PSUs”) is the number of
PSUs that the Participant may earn if the Performance Condition is satisfied at
the target level. The actual number of PSUs that the Participant may earn may be
less than or more than the Target PSUs, depending upon actual performance, as
specified in paragraph 4. Shares may be adjusted or converted into other
property or cash pursuant to the provisions of the Plan.
3.    No Dividend Equivalents. No Dividend Equivalents will be paid to the
Participant with respect to the PSUs.
4.    Restrictions.
a.    Lapse of Restrictions Generally. Except as specified in paragraph 6(a),
restrictions on the PSUs will lapse to the extent that both the Service
Condition and the Performance Condition are satisfied, based on the Committee
Certification. Subject to paragraphs 5 and 6, the “Service Condition” will be
satisfied with respect to the PSUs only if the Participant has been continuously
employed by the Company or one of its Subsidiaries through the End Date, and the
“Performance Condition” will be satisfied with respect to between 0% and 150% of
the Target PSUs based on attainment of Relative TSR in accordance with Appendix
A. After the end of the Performance Period and prior to the issuance or delivery
of any Shares pursuant to paragraph 7, the Committee shall certify the extent,
if any, to which the Performance Condition was achieved.
b.    Maximum Value Limitation. Notwithstanding anything in this Award Agreement
to the contrary, if the Final Value of the Shares otherwise issuable on lapse of
the restrictions on the PSUs, as determined in accordance with this Award
Agreement, exceeds the applicable Maximum Value, the number of Shares issued to
the Participant will be reduced so that the Final Value of the number of Shares
issued is equal to such Maximum Value. “Final Value” means the closing price of
a Share on the End Date, multiplied by the number of Shares otherwise issuable
on lapse of the restrictions applicable to the PSUs (assuming for such purpose
that the immediately preceding sentence did not apply). “Maximum Value” means
the closing price of a Share on the Grant Date multiplied by the Target PSUs,
multiplied by 5.


    1
    

--------------------------------------------------------------------------------




c.     Negative TSR. Notwithstanding anything in this Award Agreement to the
contrary, if (i) the TSR of a Share is negative and (ii) the number of Shares
otherwise issuable on lapse of the restrictions applicable to the PSUs, as
determined in accordance with this Award Agreement, exceeds the number of Target
PSUs, the number of Shares issued to the Participant will equal the number of
Target PSUs.
5.    Termination of Employment. If the Participant’s employment with the
Company or any of its Subsidiaries terminates prior to the End Date, the PSUs
shall be immediately cancelled, except as follows:
a.    Employment Termination Due to Death. If the Participant’s employment with
the Company or any of its Subsidiaries terminates prior to the End Date as a
result of the Participant’s death, the Service Condition shall be deemed fully
satisfied as of the date of such termination, and, subject to paragraph 6(a),
the PSUs shall remain subject to the Performance Condition.
b.    Involuntary Termination Without Cause Following a Change in Control. If
the Participant incurs a Separation From Service due to an Involuntary
Termination without Cause during the 12-month period following a Change in
Control, the Service Condition shall be deemed to be fully satisfied for all
PSUs awarded hereby on the date of the Participant’s Separation From Service if
the Participant is not a Specified Employee or on the date that is six months
following the Participant’s Separation From Service if the Participant is a
Specified Employee. For purposes of this Award Agreement, “Involuntary
Termination” means the Separation From Service of the Participant (i) because
the Participant’s position is eliminated, (ii) because the Participant and the
Company, any of its Subsidiaries or, upon or following a Change in Control, any
of their successors, agree to the Participant's resignation of his or her
position at the request of the Company, any of its Subsidiaries or, upon or
following a Change in Control, any of their successors, or (iii) because the
Company, any of its Subsidiaries or, upon or following a Change in Control, any
of their successors, terminates the employment of the Participant without Cause.
For purposes of this Award Agreement, an “Involuntary Termination” does not
include (i) a termination of employment for Cause, (ii) the Participant’s death
or Disability or retirement or (v) a voluntary termination of employment by the
Participant. For purposes of this Award Agreement, “Separation From Service” has
the meaning ascribed to that term in Section 409A and “Specified Employee” means
a person who is, as of the date of the person’s Separation From Service, a
“specified employee” within the meaning of Section 409A. For purposes of this
Award Agreement, “Section 409A” means section 409A of the Internal Revenue Code
of 1986, as amended and the Department of Treasury rules and regulations issued
thereunder. For purposes of this Award Agreement, “Change in Control” means (A)
a Change in Control as defined in the Plan or (B) the date a majority of members
of the Board is replaced during any 12-month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election, in each case if the
transaction or event also constitutes a “change in ownership,” “change in
effective control,” or a “change in the ownership of a substantial portion of
the Company’s assets” for purposes of Section 409A.
c.    Employment Termination, Eligibility for Retirement or Occurrence of Total
Disability More Than One Year After Grant Date. If, on or after the first
anniversary of the Grant Date and prior to the End Date, the Participant incurs
a Separation From Service due to an


    2
    

--------------------------------------------------------------------------------




Involuntary Termination, or the Participant meets the age and service
requirements specified in (c)(i) below or incurs a Total Disability, then the
restrictions on the PSUs shall remain eligible to lapse based on attainment of
the Performance Condition or shall be cancelled as provided below:
(i)    Eligibility for Retirement or Occurrence of Total Disability. If (A) the
Participant attains at least age 60 while still employed by the Company or a
Subsidiary and completes 5 or more years of continuous service with the Company
and any of its Subsidiaries, or (B) or (B) the Participant incurs a Total
Disability, the Service Condition shall be deemed fully satisfied as of the date
of such termination, and, subject to paragraph 6(a), the PSUs shall remain
subject to the Performance Condition. For purposes of this Award Agreement,
“Total Disability” means the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
month, receiving income replacement benefits for a period of not less than three
months under an accident or health plan covering employees of the Company or any
of its Subsidiaries. the Participant’s employment with the Company or any of its
Subsidiaries terminates as a result of a total disability.
(ii)     Involuntary Termination Without Cause. If the Participant incurs a
Separation From Service due to an Involuntary Termination without Cause, then as
of the date of such Separation From Service, the Service Condition shall be
deemed satisfied with respect to the applicable Pro-Rata Portion, and, subject
to paragraph 6(a), such Pro-Rata Portion of the PSUs shall remain subject to the
Performance Condition. “Pro-Rata Portion” means the total number of PSUs covered
by this Award, multiplied by a fraction, the numerator of which is the total
number of complete calendar months which have elapsed between the Start Date and
the date on which the Participant’s employment with the Company or any of its
Subsidiaries terminates, and the denominator of which is 36.
(iii)    Termination Due to Other Reasons. If the Participant incurs a
Separation From Service for any other reason, then the PSUs shall be immediately
cancelled.
d.    Transfers. For the avoidance of doubt, transfer of employment from the
Company or any of its Subsidiaries to the Company or any of its Subsidiaries
shall not constitute a termination of employment for purposes of this Award.
6.    Transactions Involving the Company or Peers.
a. Change in Control of the Company. In the event of a Change in Control, the
Performance Condition shall be deemed satisfied at the target level of
performance with respect to the Target PSUs that have not theretofore been
forfeited, and, except as specified above in this Award Agreement, the Target
PSUs shall remain subject to the Service Condition. For purposes of this Award
Agreement, “Change in Control” means (A) a Change in Control as defined in the
Plan or (B) the date a majority of members of the Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election, in each case if the transaction or event also constitutes a “change in
ownership,” “change in effective control,” or a “change in the ownership of a
substantial portion of the Company’s assets” for purposes of Section 409A. For
purposes of this Award


    3
    

--------------------------------------------------------------------------------




Agreement, “Section 409A” means section 409A of the Internal Revenue Code of
1986, as amended and the Department of Treasury rules and regulations issued
thereunder.
a.    Transactions Involving Peers. Notwithstanding anything in this Award
Agreement (including Appendix A) to the contrary, for purposes of the
Performance Condition in Appendix A, in the event that, prior to the End Date,
there occurs:
(i)    a merger, acquisition or business combination transaction of a Peer with
or by another Peer, only the surviving entity shall remain a Peer;
(ii)    a merger of a Peer with an entity that is not a Peer, or the acquisition
or business combination transaction by or with a Peer, or with an entity that is
not a Peer, in each case where such Peer is the surviving entity and remains
publicly traded, such Peer shall remain a Peer;
(iii)    a merger or acquisition or business combination transaction of a Peer
by or with an entity that is not a Peer or a “going private” transaction
involving a Peer where such Peer is not the surviving entity or is otherwise no
longer publicly traded, such Peer shall no longer be a Peer;
(iv)    a stock distribution from a Peer consisting of the shares of a new
publicly traded company (a “spin-off”), such Peer shall remain a Peer, such
distribution shall be treated as a dividend from such Peer based on the closing
price of the shares of the spun-off company on its first day of trading and the
performance of the shares of the spun-off company shall not thereafter be
tracked for purposes of calculating TSR; or
(v)    a bankruptcy or liquidation of a Peer, the TSR of such bankrupt or
liquidated Peer shall equal -1.


7.    Delivery and Withholding Tax. Upon such date as both the Service Condition
and the Performance Condition restrictions lapse pursuant to this Award
Agreement, the Company shall deliver to the Participant such Shares with respect
to the portion, if any, of the PSUs for which the restrictions lapse in
accordance with this Award Agreement. No later than the date as of which an
amount with respect to the PSUs first becomes includable in the gross income of
the Participant for applicable income tax purposes, the Participant shall pay to
the Company or make arrangements satisfactory to the Company regarding payment
of any federal, state, local or foreign taxes of any kind required or permitted
to be withheld with respect to such amount.
8.    Amendment/Termination. The Company shall have the right at any time in its
sole discretion to amend, alter, or terminate the PSUs without the consent of
the Participant; provided, however, that no such amendment, alteration or
termination shall occur if reasonably likely to significantly diminish the
rights of the Participant without the Participant’s consent; provided further
that no such consent shall be required with respect to any amendment, alteration
or termination of the PSUs if the Board determines in its sole discretion that
such amendment, alteration, or termination either (i) is required or advisable
to satisfy or conform to any applicable law, regulation or accounting standard
or (ii) is in accordance with paragraph 9. Notwithstanding the foregoing, no
amendment of the PSUs may be made that would cause the Participant to become
subject to additional taxes


    4
    

--------------------------------------------------------------------------------




under Section 409A. Also, the PSUs shall be null and void to the extent the
grant of PSUs or the lapse of restrictions thereon is prohibited under the laws
of the country of residence of the Participant.
9.    Recoupment. Notwithstanding any other provision of this Award to the
contrary, the PSUs, any Shares issued in settlement of the PSUs, and any amount
received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with any recoupment policy that the Company may adopt from time to
time.
10.    Plan Terms. All terms used in this Award have the same meaning as given
such terms in the Plan, a copy of which will be furnished upon request. This
Award is subject to the terms of the Plan, which terms are incorporated by
reference.
11.    Entire Agreement. This Award, the Plan, country specific addendums and
the rules and procedures adopted by the Committee contain all of the provisions
applicable to the PSUs and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to the Participant.
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.




    5
    

--------------------------------------------------------------------------------





Appendix A
Performance Condition
Section 1.    Definitions. As used in this Appendix A, the following terms shall
have the meanings set forth below:
(a)    “End Date” means December 31, [●].
(b)    “End Price” with respect to a Share or a Peer Share means the average of
the closing price of such Share or Peer Share on the applicable Principal
Exchange on each trading day in December [●]1 assuming dividends distributed
during the period beginning December 1, [●]4 were reinvested in additional
shares of the issuing company’s stock on the ex-dividend date. The Committee
shall adjust equitably the End Price with respect to a Share or Peer Share, as
calculated in accordance with the preceding sentence, to reflect any corporate
transaction or event set forth in Section 4(b) of the Plan that affects such
Share or Peer Share if such adjustment is appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Award.
(c)    “Peer” means [●].
(d)     “Peer Share” means the share of common stock of a Peer that is quoted or
traded on a national securities exchange.
(e)    “Performance Period” means the period beginning on the Start Date and
ending on the End Date.
(f)    “Principal Exchange” means the principal U.S. securities exchange on
which a Share or Peer Share is quoted or traded as of an applicable date. For
the avoidance of doubt, a Share or Peer Share that is quoted or traded only over
the counter shall not be deemed to be quoted or traded on a Principal Exchange.
(g)    “Relative TSR” means the percentile ranking of the TSR of a Share in
relation to the TSR of each of the Peers’ Shares, as calculated by the Committee
in good faith applying a reasonable statistical method.
(h)    “Start Date” means January 1, [●].
(a)“Start Price” with respect to a Share or a Peer Share means the average of
the closing price of such Share or Peer Share on the applicable Principal
Exchange on each trading day in December [●], assuming dividends distributed
during December [●] were reinvested in additional shares of the issuing
company’s stock on the ex-dividend date. Notwithstanding the foregoing, the
Committee shall adjust equitably the Start Price with respect to a Peer Share,
as calculated in accordance with the preceding sentence, to reflect any
corporate transaction or event set forth in Section 4(b) of the Plan that
affects such Peer Share if such adjustment is appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Award.


    6
    

--------------------------------------------------------------------------------




(b)“TSR” with respect to a Share or Peer Share means total shareholder return
with respect to such Share or Peer Share, expressed as a percentage, which will
be calculated by (i) dividing (x) the End Price of such Share or Peer Share by
(y) the Start Price such Share or Peer Share and (ii) subtracting one from the
quotient.
Section 1.Performance Condition Attainment. %2. The following table sets forth
the percentage of the PSUs for which the Performance Condition will be deemed
satisfied based on the attainment of Relative TSR indicated in the corresponding
row of the table:
Relative
TSR
(Percentile)
Performance
Condition
Attainment
≥ 75
150%
50
100%
25
50%
0 – 24.9
0%



(a)    If Relative TSR exceeds the 25th percentile and is less than the 50th
percentile, or if Relative TSR exceeds the 50th percentile and is less than the
75th percentile, the percentage of the PSUs for which the Performance Condition
will be deemed satisfied will be subject to straight-line interpolation between
the applicable corresponding percentages set forth in the table. For purposes of
illustration only, if Relative TSR is attained at the 35th percentile, the
percentage of the PSUs for which the Performance Condition will be deemed
satisfied will equal 70%.


    7
    